            Case 1:18-cr-00224-AJN Document 238 Filed 02/27/20 Page 1 of 3
Brian M. Heberlig
202 429 8134
bheberlig@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 main
www.steptoe.com




                                          February 27, 2020

 By ECF

 The Honorable Alison J. Nathan
 United States District Court
 Southern District of New York
 40 Foley Square, Room 2102
 New York, NY 10007

          Re:      United States v. Ali Sadr Hashemi Nejad, Case No. 18-cr-224 (AJN)

 Dear Judge Nathan:

          We write to provide the Court with the parties’ agreed-upon summary of the allegations
 in this case. The government consents to this description. We will submit a Microsoft Word
 version directly to Chambers.

                                           *      *       *

          A.       Summary of the Allegations in This Case

          Before we proceed, let me give you a brief summary of the case so that you have some

 sense of what it is about as we go through jury selection. As I told you a moment ago, however,

 nothing I say is evidence. Moreover, the Indictment is not evidence. It simply contains the

 charges that the government is required to prove to the satisfaction of the jury beyond a

 reasonable doubt. As the defendant, Mr. Sadr is presumed innocent. I will summarize the

 charges in this case in order to determine whether there is anything about the nature of this case
         Case 1:18-cr-00224-AJN Document 238 Filed 02/27/20 Page 2 of 3

The Honorable Alison J. Nathan
February 27, 2020
Page 2

that may make it difficult or inappropriate for any of you to serve on the jury. With those

important principles in mind, here is the summary:

       This case concerns a construction project in Venezuela called Nueva Ciudad Fabricio

Ojeda. The government alleges in the indictment that the Venezuelan government hired a

private Iranian company called the Iranian International Housing Corporation or “IIHC”, which

was part of a conglomerate known as the Stratus Group, to complete the project. Stratus Group

was run by Mr. Sadr’s father. The government alleges that the project lasted from approximately

2006 until approximately 2014, and that the Venezuelan government paid approximately $115

million between 2011 and 2013 for the construction project to companies that were designated

by IIHC to receive the payments. The government alleges that these payments violated the

United States’ sanctions against Iran because they were processed by U.S. banks who exported

financial services indirectly to IIHC in Iran. Based on this allegation, the government has

charged Mr. Sadr with six counts involving conspiracy to defraud the United States Office of

Foreign Assets Control, conspiracy to violate several Iran sanctions regulations, bank fraud,

conspiracy to commit bank fraud, money laundering, and conspiracy to commit money

laundering. Mr. Sadr asserts that he is not guilty and he denies the government’s charges.


                                             Respectfully submitted,

                                             /s/ Brian M. Heberlig________
                                             Reid H. Weingarten
                                             STEPTOE & JOHNSON LLP
                                             1114 Avenue of the Americas
                                             New York, NY 10036
                                             Tel: (212) 506-3900
                                             Fax: (212) 506-3950
                                             rweingarten@steptoe.com
        Case 1:18-cr-00224-AJN Document 238 Filed 02/27/20 Page 3 of 3

The Honorable Alison J. Nathan
February 27, 2020
Page 3

                                    Brian M. Heberlig (Pro Hac Vice)
                                    Bruce C. Bishop (Pro Hac Vice)
                                    David M. Fragale
                                    Nicholas P. Silverman (Pro Hac Vice)
                                    STEPTOE & JOHNSON LLP
                                    1330 Connecticut Avenue, N.W.
                                    Washington, DC 20036
                                    Tel: (202) 429-3000
                                    Fax: (202) 429-3902
                                    bheberlig@steptoe.com

                                    Counsel for Defendant Ali Sadr Hashemi Nejad

cc:   Counsel of Record (via ECF)
